Title: Francis Hopkinson to the American Commissioner or Commissioners, [on or after 8 December 1780]
From: Hopkinson, Francis
To: American Commissioners,Franklin, Benjamin


Gentlemen
Philadelphia [on or after December 8, 1780]
In pursuance of the Resolve of Congress hereunto annexed I have signed fifth sixth seventh and eighth Sets of Loan Office Bills of Exchange of the Numbers and Denominations following Viz.
No. 265. 1 Set for 60 Doll. in favor of Sarah Cheeseman dated Octr. 31. 1779


309. 1
  120
do.
do.


  919. 1
  120
do.
Sepr. 21. 1779


  767. 1
  12
do.
do.


  796. 1
  24
do. John Woodhull Februy. 2d. 1780


  824. 1
  12
do. Sarah Cheeseman March 2d. 1780


  2335. 1
  96
do.
do.  do.



384





Amounting to three Hundred and eighty-four Dollars the Original Draft, having been lost as set forth in the said Resolve of Congress.—
I have the Honor to be Gentlemen. Your very humle. Sevt.
Fras Hopkinson Treasr. of Loans
(7)
 
Addressed: To the Commissioner or Commissioners / of the United States of America / at / Paris
